DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 01/19/2021 have been fully considered but they are not persuasive. With regards to independent claims 1, 2, and 12 Applicant argues that neither of the cited references of Park nor Kwon et al teaches or renders obvious the amended claim limitation “wherein prior to said sending a wireless connection signal to an external device, the instructions comprise determining whether to disable other function services than the virtual keyboard and network services; if yes, disabling them and entering a power-saving mode”.  Specifically Applicant argues that Kwon et al does not teach or disclose prior to said sending a wireless connection signal to an external device, the instructions comprise determining whether to disable other function services than the virtual keyboard and network services; if yes, disabling them and entering a power-saving mode.  Examiner respectfully disagrees as Kwon et al appears to disclose a method of using a portable device as a remote control for an external device while the portable device is in a locked state or reduced power state.  For example in paragraph 0081 Kwon et al discloses that when there is no user command for a preset time (for example, 1 minute), the portable device 100 may be converted to a lock mode.  Later in paragraph 0085 Kwon et al discloses that when a user command is input while a lock mode is maintained, the portable device may prior to said sending a wireless connection signal to an external device, the instructions comprise determining whether to disable other function services than the virtual keyboard and network services; if yes, disabling them and entering a power-saving mode.  Therefore the rejection is sustained.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claim 1-5, 7, 9, 10, 12-16, 18, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park (pub # 20140229847) in view of Kwon et al (pub # 20140223321).

Consider claims 1, 2, and 12.  Park teaches A storage device having stored therein a plurality of instructions adapted to be loaded and executed by a processor, wherein the instructions comprise: 
starting a virtual keyboard and displaying a virtual keyboard interface; (See at least Fig. 6 and paragraph 0132, virtual keyboard displayed on apparatus 400).
sending a wireless connection signal to an external device and establishing a connection with the external device; (See at least Fig. 6 and paragraph 0122 apparatus 400 establishes wireless communication network with external terminal 500). 
and sending a key-press signal of the virtual keyboard to the external device, wherein the external device executes a corresponding key-press response according to the key-press signal. (See at least Fig. 6 and paragraphs 0126-0129 where the apparatus 400 controls the external terminal 500 by the input interface (keyboard) displayed on the display of apparatus 400, thus sending a key-press signal and then executing a key-press response according to the key-press signal). 
Park does not specifically disclose wherein prior to said sending a wireless connection signal to an external device, the instructions comprise determining whether to disable other function services than the virtual keyboard and network services; if yes, disabling them and entering a power-saving mode. However Kwon et al in at least Fig. 1 and paragraphs 0042-0045 discloses a system and method of a mobile device 100 wirelessly controlling an external device 200.  The mobile device 100 may be maintained in a lock mode while a user can control the external device 200 through a remote control UI displayed on the mobile device 100.  The user can then unlock the mobile device 100 through the remote control UI if they desire to use other functions available on the mobile device, thus determining to disable other function services (lock mode) than the virtual keyboard and network services, if yes, disabling them and entering a power-saving mode, otherwise, not disabling them (unlocked mode).  Therefore it would have been obvious to one of ordinary skill in the art to combine the lock mode of Kwon et al with the system and method of Park so as to provide a portable device with increased user convenience (Kwon et al paragraph 0008).

Consider claims 3, 13, and 14. Kwon et al further teaches The virtual keyboard implementation method according to claim 2, wherein in the step of determining whether to disable other function services than the virtual keyboard and network services; if not, not disabling them. (paragraphs 0042-0045).Consider claims 4 and 15. Park further teaches The virtual keyboard implementation (paragraph 0107).
Consider claims 5, 16, and 19. Park further teaches The virtual keyboard implementation method according to claim 2, wherein said starting a virtual keyboard and displaying a virtual keyboard interface is specifically: displaying the virtual keyboard in full screen after starting the virtual keyboard. (See at least Fig. 6 where the virtual keyboard is displayed in full screen on apparatus 400).Consider claims 7, 9, 10, and 18. Park further teaches The virtual keyboard implementation method according to claim 2, wherein the external device is a mobile terminal. (paragraph 0106 external terminal may be a PDA, or the like).


Claim 6, 11, 17, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park (pub # 20140229847) in view of Kwon et al (pub # 20140223321) and further in view of Kwon et al (pub #20170075641), hereinafter referred to as D1.

Consider claims 6, 17, and 20. Park in view of Kwon et al does not specifically disclose The virtual keyboard implementation method according to claim 2, wherein said sending a key-press signal of the virtual keyboard to the external device is specifically: after pressing key-press operation on the virtual keyboard, packaging key-press codes into a key-press signal and sending it to the external device, the external device decompressing the key-press signal before displaying corresponding characters according to a sequence of the key-press codes.  However D1 in at least Figs. 1 and 2 as well as paragraphs 0038 and 0039 discloses a system and method of a digital device 200 (external device) wirelessly being controlled by a mobile device (See figs. 6 and 14), wherein the digital device 200 includes an SI decoder 204 for decoding demultiplexed SI data from a received packet from the mobile device.  As can be seen in at least Fig. 14 the packets from the mobile device would contain key-press codes, thus packaging key-press codes into a key-press signal and decompressing the key-press signal before display.  Therefore it would have been obvious to one of ordinary skill in the art to combine the features of D1 with the features of Park so as to provide the most efficient way of transmitting data from one device to another.

Consider claim 11. Park further teaches The virtual keyboard implementation method according to claim 6, wherein the external device is a mobile terminal. (paragraph 0106 external terminal may be a PDA, or the like).


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAYCE R BIBBEE whose telephone number is (571)270-7222.  The examiner can normally be reached on Mon-Thurs 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on 571-272-7667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/CHAYCE R BIBBEE/Examiner, Art Unit 2624                                                                                                                                                                                                        
/KENT W CHANG/Supervisory Patent Examiner, Art Unit 2624